Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 14, 2016

                                     No. 04-15-00294-CR

                                   Shauna Denay RIPLEY,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0670
                        Honorable Lori I. Valenzuela, Judge Presiding


                                        ORDER

        On April 8, 2016, we ordered Appellant’s court-appointed attorney Michael Raign to file
either Appellant’s brief or a motion to dismiss this appeal by April 13, 2016. On April 14, 2016,
counsel filed Appellant’s brief. Our April 8, 2016 order is satisfied.

       The State’s brief is due on May 16, 2016.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court